IN THE
                         TENTH COURT OF APPEALS

                               No. 10-09-00240-CV

JEFFREY SCOTT LOCKHART,
                                                          Appellant
v.

DALE PATRICK MCCURLEY D/B/A
MIDLOTHIAN INSURANCE AGENCY,
                                                          Appellee



                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. 09-C-3400


                         MEMORANDUM OPINION


      Dale Patrick McCurley d/b/a Midlothian Insurance Agency terminated Jeffrey

Scott Lockhart’s employment and later sued him for breach of contract, breach of the

duty of loyalty and fiduciary duty, and unfair competition. The trial court granted a

temporary injunction against Lockhart. In this accelerated appeal, Lockhart argues that

the injunction order: (1) lacks a geographic limitation; (2) is based on a non-compete
clause1 unsupported by new consideration; (3) is an unreasonable restraint on trade;

and (4) is confusing. We affirm.

                                          JURISDICTION

       Midlothian contends that Lockhart’s appeal should be dismissed for two reasons.

       First, Midlothian contends that Lockhart’s motion for extension of time to file

appeal was untimely, failed to comply with Rule of Appellate Procedure 10.5(b), and

failed to provide a good-faith explanation for the untimely filing. We previously found,

with Chief Justice Gray dissenting, that Lockhart’s motion provided a reasonable

explanation for the untimely filed notice of appeal and granted an implied motion for

extension of time to file the notice of appeal. See Lockhart v. McCurley, No. 10-09-00240-

CV (Tex. App.—Waco Oct. 12, 2009, order) (citing Houser v. McElveen, 243 S.W.3d 646,

646-67 (Tex. 2008) (per curiam), Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997), In re

B.G., 104 S.W.3d 565, 567 (Tex. App.—Waco 2002, order)); see also Lockhart v. McCurley,

298 S.W.3d 449 (Tex. App.—Waco 2009) (Gray, C.J., dissenting).

       Second, Midlothian contends that in Lockhart’s motion for extension, he

“judicially admitted” that his appeal is moot. Specifically, Lockhart explained that he

was “assessing his rights under the [injunction] order, and seeking clarification of the

1      The clause states:

       Employee agrees that he/she will not within a period of two (2) years following the date
       of his/her termination of employment with the Agency, or his/her retirement therefrom,
       directly or indirectly, by or for himself/herself or as the agent of another, or through all
       others as his/her agent: (a) divulge the names of the Agency’s policy holders or accounts
       to any other person, firm or Agency; (b) in any way seek to induce, bring about, promote,
       facilitate, or encourage the discontinuance of or in any way solicit for or on behalf of
       himself or others, or in any way quote rates, accept, receive, write, bind, broker, or
       transfer any insurance business, policies, risk or accounts, written, issued, covered,
       obtained (whether through the efforts of the Employee or not) or carried by the Agency.


Lockhart v. McCurley                                                                                  Page 2
Court’s rulings,” when a visiting judge signed a discovery order.                         Although the

discovery order was subsequently withdrawn, Lockhart explained that the discovery

order prompted him to appeal. Lockhart further explained that he “sought additional

clarification from the Court and determined that such an appeal to this Court is

required.” Reading his motion in its entirety, it appears that Lockhart intended to

appeal the injunction order. His appeal of the injunction order is not moot. See Allstate

Ins. Co. v. Hallman, 159 S.W.3d 640, 642-43 (Tex. 2005).

                                       INJUNCTION ORDER

        An injunction order shall: (1) set forth the reasons for its issuance; (2) be specific

in terms; and (3) describe in reasonable detail and not by reference to the complaint or

other document, the act or acts sought to be restrained. See TEX. R. CIV. P. 683. Because

an appeal from a temporary injunction is interlocutory, we may not consider the merits

of the underlying lawsuit.2 See Davis v. Huey, 571 S.W.2d 859, 861 (Tex. 1978).

        The injunction order in this case enjoins Lockhart from “soliciting any insurance

product-related business from, or initiating any insurance product-related contact or

communication with, those specific Midlothian [] clients:”

        [W]hom Lockhart served;


2
         To some extent, Lockhart’s first three issues challenge the enforceability of the non-compete
clause. When a trial court grants a temporary injunction on the basis of a non-compete clause, however,
the issue on appeal is not whether the agreement is enforceable. See Loye v. Travelhost, Inc., 156 S.W.3d
615, 619 (Tex. App.—Dallas 2004, no pet.); see also FH1 Fin. Servs. v. Debt Settlement Am., Inc., No. 10-06-
00167-CV, 2007 Tex. App. LEXIS 6502, at *4-5 (Tex. App.—Waco Aug. 15, 2007, no pet.) (mem. op.); Tom
James of Dallas, Inc. v. Cobb, 109 S.W.3d 877, 884-85 (Tex. App.—Dallas 2003, no pet.); W.R. Grace & Co.-
Conn v. Henson, No. 13-06-00668-CV, 2007 Tex. App. LEXIS 6771, at *11-12 (Tex. App.—Corpus Christi
Aug. 23, 2007, no pet.) (mem. op.); Smith v. Livingston Hearing Aid Ctr., Inc., No. 07-06-0204-CV, 2006 Tex.
App. LEXIS 8231, at *3-6 (Tex. App.—Amarillo Sept. 18, 2006, no pet.) (mem. op.).



Lockhart v. McCurley                                                                                 Page 3
       [W]ith whom Lockhart dealt;

       [W]ith whom Lockhart represented or conducted Midlothian-related
       business; and/or

       [W]hose confidential information became known to Lockhart, or to which
       Lockhart possessed unfettered access, in relation to Lockhart’s activities as
       Midlothian sales employee;

       [A]s of the August 30, 2007 execution date of the [employment contract]
       into which Midlothian and Lockhart mutually-entered (excluding
       Lockhart’s family and relatives, as well as, any Midlothian client who has
       executed, or who in the future may execute, account and/or policy
       transfer documentation, without the encouragement or aid of Lockhart,
       his agents, representatives, assigns, et al.)

The trial court further prohibited Lockhart from:

       [A]ccepting business from any Midlothian client whom Lockhart solicited
       outside the August 30, 2007, contractual authorizations or consent of
       Midlothian.

       [U]sing, disclosing, or transmitting for any purpose, including solicitation
       of Midlothian’s clients or accounts, the information contained in the
       records of Midlothian, including but not limited to, confidential
       information concerning Midlothian’s clients, including but not limited to,
       the names, addresses, and policy information (policy limits, policy
       premiums, policy expiration dates, etc.) of said clients, known to Lockhart,
       or to which Lockhart possessed access, in relation to Lockhart’s activities
       as a Midlothian sales employee, as of the execution date of the above-
       referenced Contract of Employment.

       The order does not enjoin Lockhart from “soliciting any insurance product-

related business from, or initiating any insurance product-related contact or

communication, with those clients whom Lockhart sold insurance-related products

prior to Lockhart’s and Midlothian’s entrance into their initial 2003 business

relationship and who meet each of the following criteria:”




Lockhart v. McCurley                                                                   Page 4
       [C]lients with whom Lockhart’s sales relationship was initiated and
       continuously existed – without interruption – from the above-referenced
       2003 date, through the termination date of the Contract for Employment;
       AND

       [C]lients with whom Lockhart served, dealt, and/or represented on a
       continuous and uninterrupted basis during said period; AND

       [C]lients whose confidential information became known to Lockhart, or to
       which Lockhart possessed access, in relation to Lockhart’s activities as
       insurance representative, prior to said time period.

Nor does the order enjoin Lockhart from “soliciting any insurance product-related

business from, or initiating any insurance product-related contact or communication

with, those Potential Clients of Midlothian, with whom Midlothian possessed no live

contractual relationship.”

                             Lack of Geographic Limitation

       In issue one, Lockhart contends that the injunction order is overbroad for lack of

a geographic limitation.

       The temporary injunction order is not an “industry-wide and worldwide

restriction,” as Lockhart alleges. Rather, it is limited to specific “Midlothian Insurance

Agency clients.” This limitation is a sufficient alternative for a geographic limitation.

See Gallagher Healthcare Ins. Servs. v. Vogelsang, No. 01-07-00478-CV, 2009 Tex. App.

LEXIS 6838, at *33-37 (Tex. App.—Houston [1st Dist.] Aug. 21, 2009, no pet.); see also

Totino v. Alexander & Assocs., No. 01-97-01204-CV, 1998 Tex. App. LEXIS 5295, at *9-16

(Tex. App.—Houston [1st Dist.] Aug. 20, 1998, no pet.). We overrule issue one.




Lockhart v. McCurley                                                                Page 5
                                Lack of New Consideration

       In issue two, Lockhart argues that the injunction order is “based on an illusory

and unenforceable contract” because the agreement is unsupported by new

consideration. The enforceability of the non-compete clause, however, is not before us.

See Loye v. Travelhost, Inc., 156 S.W.3d 615, 619 (Tex. App.—Dallas 2004, no pet.); see also

FH1 Fin. Servs. v. Debt Settlement Am., Inc., No. 10-06-00167-CV, 2007 Tex. App. LEXIS

6502, at *4-5 (Tex. App.—Waco Aug. 15, 2007, no pet.) (mem. op.). We overrule issue

two.

                            Unreasonable Restraint on Trade

       In issue three, Lockhart alleges that the order purports to prohibit him from

using the “professional contacts and relationships” that he has developed during his

years of working in the insurance industry; thus, it is an “unreasonable restraint on

trade and his ability to earn a living.”

       Courts have upheld similar provisions prohibiting a former employee from

soliciting the employer’s customers or disclosing the employer’s confidential

information. See Rugen v. Interactive Bus. Sys., Inc., 864 S.W.2d 548, 550 (Tex. App.—

Dallas 1993, no pet.); see also Totino, 1998 Tex. App. LEXIS 5295, at *2-3. These types of

prohibitions do not “enjoin competition” because they do not prohibit the employee

from “organizing a competing firm” or “developing her own clients and consultants.”

Rugen, 864 S.W.2d at 551. In Totino, the First Court explained that “nonrecruitment

covenants do not significantly restrain the individual appellants’ trade or commerce;

the covenants merely prevent them from recruiting A&A’s employees for two years


Lockhart v. McCurley                                                                  Page 6
while appellants carry on their trade with Corroon.” Totino, 1998 Tex. App. LEXIS 5295,

at *30. The covenants did not “restrict current A&A employees from leaving A&A or

working with the individual appellants;” “[t]he individual appellants simply may not

recruit or solicit the A&A employees.” Id. at *32-33.

       The injunction order in this case prohibits Lockhart from soliciting and accepting

business from Midlothian clients and from disclosing Midlothian’s confidential

information. He is not prohibited from “organizing a competing firm” or “developing

[his] own clients and consultants.”      Rugen, 864 S.W.2d at 551.       In fact, the order

expressly excludes Midlothian clients who transfer without Lockhart’s solicitation and

clients Lockhart obtained before becoming employed with Midlothian. We cannot say

that the order is an unreasonable restraint on trade. We overrule issue three.

                                  Vague and Confusing

       In issue four, Lockhart complains that the injunction order is “vague,”

“amorphous,” “confusing,” “overbroad,” “contradictory,” and “difficult to reconcile.”

       Lockhart first contends that the order is inconsistent because the trial court found

that Midlothian established a “probable right of recovery,” would “suffer irreparable

injury,” and had no adequate remedy at law, but that the order is not a final finding of a

legal violation of the contract, insurance solicitation activities after 2003, or any ongoing

or future violations. “The issue before the trial court in a temporary injunction hearing

is whether the applicant may preserve the status quo of the litigation’s subject matter

pending trial on the merits.” Health Discovery Corp. v. Williams, 148 S.W.3d 167, 169 (Tex.

App.—Waco 2004, no pet.) (emphasis added); see Butnaru v. Ford Motor Co., 84 S.W.3d


Lockhart v. McCurley                                                                   Page 7
198, 204 (Tex. 2002). It is not inconsistent for the trial court to find that Midlothian

established the right to a temporary injunction, yet clarify that the order is not a ruling

on the merits, i.e., a finding of any legal violations.

       Lockhart next argues that the order “fails to provide any meaningful way to

define or understand what activity [he] can engage in.”

       Lockhart complains that the order fails to define “Midlothian clients” and clients

whom he served, dealt with, “represented or conducted Midlothian-related business”

with, “sold insurance-related products prior to [2003],” and whose “relationship was

initiated and continuously existed – without interruption – from [ 2003] through the

termination date of the [employment contract].” “Where secret customer information

was one of the main assets sought to be protected, the trial court would defeat that

purpose by requiring the public disclosure of such information.” Safeguard Bus. Sys.,

Inc. v. Schaffer, 822 S.W.2d 640, 644 (Tex. App.—Dallas 1991, no writ); see Rollins v.

Universal Coin & Bullion, Ltd., No. 09-06-00150 CV, 2006 Tex. App. LEXIS 8764, at *16-17

(Tex. App.—Beaumont Oct. 12, 2006, no pet.) (mem. op.). The order need not identify

the clients by name; it is reasonable to presume that Lockhart is “sufficiently familiar

with the employer’s business and its customers to avoid violating the injunction.”

Schaffer, 822 S.W.2d at 644; see Rollins 2006 Tex. App. LEXIS 8764, at *16-17.

       Lockhart also complains that (1) the injunction order fails to define “insurance

product-related business,” “insurance product-related contact or communication,”

“confidential information,” “unfettered access,” or “initiating a sales relationship;” (2)

the phrases “insurance product-related business” and “insurance product-related


Lockhart v. McCurley                                                                 Page 8
contact or communication” are overbroad; and (3) the injunction fails to explain how he

“served” clients, how “served” differs from “dealt,” whether “Midlothian-related

business” differs from “insurance product-related business,” how “unfettered access”

differs from regular access, to which provisions the August 2007 date applies, the time

period that applies to initiating a sales relationship, the “said period” applicable to

clients whom he “served, dealt, and/or represented,” whether the clients he can serve

must meet all three criteria identified in the order, and how to apply the standard for

when “confidential information became known to [him].”

       This level of detail, however, is not required. To satisfy the requirement that an

injunction order be “specific in terms,” the order “must be as precise as possible to

inform the defendant of the acts he is restrained from doing.” FH1 Fin. Servs., 2007 Tex.

App. LEXIS 6502, at *8; San Antonio Bar Ass’n v. Guardian Abstract & Title Co., 156 Tex. 7,

291 S.W.2d 697, 702 (1956). The defendant should not be required to draw inferences

about which persons may differ to determine what conduct is restrained. FH1 Fin.

Servs., 2007 Tex. App. LEXIS 6502, at *8; see San Antonio Bar Ass'n, 291 S.W.2d at 702.

Nonetheless, an injunction must be broad enough to prevent repetition of the conduct

sought to be enjoined. FH1 Fin. Servs., 2007 Tex. App. LEXIS 6502, at *8; see San Antonio

Bar Ass'n, 291 S.W.2d at 702.

       The order in this case specifically and expressly explains the acts that Lockhart is

enjoined from engaging in, and even goes beyond this standard by explaining the

conduct Lockhart may engage in. See FH1 Fin. Servs., 2007 Tex. App. LEXIS 6502, at *8;

see also San Antonio Bar Ass'n, 291 S.W.2d at 702. The order leaves nothing to conjecture.


Lockhart v. McCurley                                                                 Page 9
See FH1 Fin. Servs., 2007 Tex. App. LEXIS 6502, at *8; see also San Antonio Bar Ass'n, 291
S.W.2d at 702; Rugen, 864 S.W.2d at 553 (“The language in the [injunction] order

describes in reasonable detail the acts sought to be restrained.”).

       Finally, Lockhart complains that the order forbids him from using any

Midlothian records or account information, when he has already returned such

documents to Midlothian and has neither a need nor a desire to use such information.

Yet, the evidence at the hearing established that such information would be

advantageous to competitors. It was proper for the trial court to enjoin Lockhart from

using such information because he is still in a position to use it. See Rugen, 864 S.W.2d

at 552; see also T-N-T Motorsports v. Hennessey Motorsports, 965 S.W.2d 18, 24 (Tex.

App.—Houston [1st Dist.] 1998, no pet). We overrule issue four.

       We affirm the trial court’s injunction order.




                                                        FELIPE REYNA
                                                        Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray dissenting with note)*
Affirmed
Opinion delivered and filed March 10, 2010
[CV06]

*       (Chief Justice Gray dissents. A separate opinion will not issue. Chief Justice
Gray notes, however, that he would dismiss the proceeding for lack of jurisdiction
because the notice of appeal was not timely filed and no good cause for the late filing
was provided. He therefore joins no part of the opinion and must dissent to the
judgment which affirms the trial court’s order although that would be the practical
effect of a dismissal.)


Lockhart v. McCurley                                                               Page 10